DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 09/30/2021.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 09/30/021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to performing oblivious transfer using a trusted intermediate environment are described. A data object identifier is used to identify requested data object. The requested data object is stored as a plurality of corresponding data chunks over a plurality of data buckets. The data object identifier is encoded with information identifying each of the plurality of corresponding data chunks within each respective data bucket. A trusted intermediate environment receives a data stream that includes data chunks stored in an assigned data bucket. Using the encoded information from the data object identifier, the trusted intermediate environment determines which of the data chunks in the data stream is the corresponding data chunk streamed from the assigned data bucket.
	Independent claims 1, 11 and 17, recite the uniquely distinct features of “ identifying each of the plurality of corresponding data chunks within the respective data bucket wherein the information identifyinq each of the plurality of correspondin data chunks is a plurality of finaerprint values, each finaerprint value uniquely identifyina a respective correspondinq data chunk within a respective data bucket; determining the corresponding data chunk comprises: determining a correct fingerprint value from the data object identifier, the correct fingerprint value identifying the corresponding data chunk for the assigned data bucket; determining the fingerprint value for each of the data chunks in the data stream; and Page 2 of 12comparing the fingerprint value for each of the data chunks in the data stream with the correct fingerprint value, to determine the corresponding data chunk; and sending the corresponding data chunk out of the trusted environment to the server.

The closest prior art, (Alfano US 2007/0237151), discloses priority list contains an invalid block address, then the map processor operates to obtain an available block memory address from the free block list 620. The map processor enters this newly obtained block address into the entry in the selected priority table list, and validates the valid bit. Thereafter, sequence numbers whose upper bits point to this entry in the selected priority table list will obtain this block address to be used to store the segment data. The valid lists contain bits that indicate whether an address in the corresponding priority table lists is valid. These bits are validated or invalidated depending if the specific block of memory is being used or if all of the segments in that block have been sent.
The closest prior art, (Douglis et al US 10/2167564) discloses data compression techniques can be applied to improving data compression of a file. According to one embodiment, when a file (represented by a sequence of data) is received for compression, the file is partitioned into multiple data chunks, which is in a first sequence order within the original file as received. The similarity of the data chunks is determined based on matching of data patterns of the data chunks. A data pattern of a data chunk can be a feature extracted from content of the data chunk, a super feature formed based on multiple features of the data chunk, or a sketch formed based on multiple super features of the data chunk. The data chunks are then reorganized into a second sequence order based on the similarity of the data chunks (e.g., a second sequence of data), where the second sequence order is different than the first sequence order. The reorganized data chunks are then compressed into a second file, such that similar data chunks are stored and compressed together in the second file. As a result, the compression rate or compression efficiency of a file is greatly improved. In addition, according to one embodiment, a file recipe is generated for mapping between the first and second sequence orders of the data chunks. The file recipe is maintained by a storage system storing the second file, such that the first file can be reconstructed from the second file based on the file recipe. The file recipe may be embedded within the second file, for example, as part of file header or metadata of the second file.
	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 11 and 17. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496